EXHIBIT 10.2

MORTGAGE LOAN PURCHASE AGREEMENT

Between

INDYMAC BANK, F.S.B.,
Seller

and

INDYMAC ABS, INC.,
Purchaser

Dated as of March 23, 2007

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I      DEFINITIONS

1

 

 

 

Section 1.01.

 

Definitions

1

 

 

 

 

 

ARTICLE II     SALE OF MORTGAGE LOANS BY SELLER; PAYMENT OF PURCHASE PRICE

1

 

 

 

 

Section 2.01.

 

Sale of Mortgage Loans

1

 

 

 

 

 

 

Section 2.02.

 

Obligations of Seller Upon Sale

2

 

 

 

 

 

 

Section 2.03.

 

Payment of Purchase Price for the Mortgage Loans

4

 

 

 

 

 

ARTICLE III    REPRESENTATIONS AND WARRANTIES OF SELLER; REMEDIES FOR BREACH

5

 

 

 

Section 3.01.

 

Seller Representations and Warranties Relating to the Mortgage Loans

5

 

 

 

 

 

 

Section 3.02.

 

Seller Representations and Warranties – General

6

 

 

 

 

 

ARTICLE IV    SELLER’S COVENANTS

8

 

 

 

Section 4.01.

 

Covenants of the Seller

8

 

 

 

 

 

ARTICLE V      TERMINATION

8

 

 

 

 

Section 5.01.

 

Termination

8

 

 

 

 

 

ARTICLE VI    MISCELLANEOUS PROVISIONS

9

 

 

 

Section 6.01.

 

Amendment

9

 

 

 

 

 

 

Section 6.02.

 

Governing Law

9

 

 

 

 

 

 

Section 6.03.

 

Notices

9

 

 

 

 

 

 

Section 6.04.

 

Severability of Provisions

10

 

 

 

 

 

 

Section 6.05.

 

Counterparts

10

 

 

 

 

 

 

Section 6.06.

 

Further Agreements

10

 

 

 

 

 

 

Section 6.07.

 

Intention of the Parties

10

 

 

 

 

 

 

Section 6.08.

 

Successors and Assigns: Assignment of Agreement

10

 

 

 

 

 

 

Section 6.09.

 

Survival

11

 

 

 

 

 

Schedule I         Mortgage Loan Schedule

 

i

--------------------------------------------------------------------------------



          MORTGAGE LOAN PURCHASE AGREEMENT, dated as of March 23, 2007 (this
”Agreement”), between IndyMac Bank, F.S.B. (the “Seller”) and IndyMac ABS, Inc.
(the ”Purchaser”).

W I T N E S S E T H

          WHEREAS, the Seller is the owner of the notes or other evidence of
indebtedness relating to certain home equity line of credit loans (the “Mortgage
Notes”) indicated on Schedule I hereto (the “Mortgage Loan Schedule”) and the
Related Documents (as defined in Section 2.02 below, and together with the
Mortgage Notes, the “Mortgage Loans”); and

          WHEREAS, the Seller, as of the date hereof, owns the mortgages (the
“Mortgages”) on the related mortgaged properties (the “Mortgaged Properties”)
securing the Mortgage Loans, including rights to (a) any property acquired by
foreclosure or deed in lieu of foreclosure or otherwise and (b) the proceeds of
any insurance policies covering the Mortgage Loans or the Mortgaged Properties
or the obligors on the Mortgage Loans; and

          WHEREAS, the parties hereto desire that the Seller sell the Mortgage
Loans to the Purchaser pursuant to the terms of this Agreement; and

          WHEREAS, pursuant to the terms of a Sale and Servicing Agreement dated
as of March 14, 2007 (the “Sale and Servicing Agreement”) among the Purchaser,
as the depositor, the Seller, as the seller and servicer, IndyMac Home Equity
Mortgage Loan Asset-Backed Trust, Series 2007-H1 (the “Trust”), and Deutsche
Bank National Trust Company, as the indenture trustee (the “Indenture Trustee”),
the Purchaser will convey the Mortgage Loans to the Trust and the Servicer will
service the Mortgage Loans owned by the Trust.

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

          Section 1.01. Definitions. All capitalized terms used but not defined
herein shall have the meanings assigned thereto in the Sale and Servicing
Agreement.

ARTICLE II
SALE OF MORTGAGE LOANS BY SELLER; PAYMENT OF PURCHASE PRICE

          Section 2.01. Sale of Mortgage Loans. The Seller, concurrently with
the execution and delivery of this Agreement, does hereby sell, assign, set
over, and otherwise convey to the Purchaser, without recourse, all of its right,
title and interest in and to (i) each Mortgage Loan listed on the Mortgage Loan
Schedule on the Closing Date and the related Mortgage File (including the
related Mortgage Note and Mortgage), including its Cut-off Date Principal
Balance (including all Additional Balances resulting from Draws made pursuant to
the related Mortgage Note prior to the termination of the Trust) and all related
collections in respect of such Mortgage Loan received after the Cut-off Date
(excluding any scheduled interest payments due on or prior to the Cut-off Date);
provided, however, that the Purchaser does not assume any

--------------------------------------------------------------------------------



obligation under any Mortgage Note to fund any such future Draws, and the
Purchaser will not be obligated or permitted to fund any such future Draws);
(ii) related Mortgaged Property which secured such Mortgage Loan and which has
been acquired by foreclosure or deed in lieu of foreclosure; (iii) its rights
under any related insurance policies maintained in respect of the Mortgage Loans
(including any Insurance Proceeds); and (iv) all proceeds of any of the
foregoing.

          Section 2.02. Obligations of Seller Upon Sale. (a) In connection with
the transfer pursuant to Section 2.01 hereof, the Seller further agrees, at its
own expense, on or prior to the Closing Date, (a) to indicate in its books and
records that the Mortgage Loans have been sold to the Purchaser or to the
Indenture Trustee as assignee of the Purchaser pursuant to this Agreement and
(b) to deliver to the Purchaser (or its designee, the Indenture Trustee) a
computer file containing a true and complete list of all such Mortgage Loans
specifying, among other things, for each such Mortgage Loan, as of the Cut-off
Date, (1) its account number and (2) the Cut-off Date Principal Balance. Such
file, which forms a part of Exhibit A to the Sale and Servicing Agreement, shall
also be marked as Schedule I to this Agreement and is hereby incorporated into
and made a part of this Agreement.

 

 

 

 

(b) In connection with such transfer by the Seller, the Seller agrees to:

 

 

 

 

          (i) on behalf of the Purchaser, on or before the Closing Date, deliver
to and deposit with the Purchaser (or its designee, the Indenture Trustee), the
Mortgage Loan Schedule in computer readable format; and

 

 

 

 

          (ii) on behalf of the Purchaser, deliver to and deposit with the
Purchaser (or its designee, the Indenture Trustee) the Mortgage Note in respect
of each Mortgage Loan together with the following documents relating to each
such Mortgage Loan (the “Related Documents”) on or before the Closing Date. The
Mortgage Note and the Related Documents shall be in the following form:

 

 

 

 

 

          (A) the original Mortgage Note, endorsed in blank, or a copy of such
original Mortgage Note with an accompanying Lost Note Affidavit;

 

 

 

 

 

          (B) if such Mortgage Loan is not a MERS Mortgage Loan, the original
Assignment of Mortgage from the Seller to “Deutsche Bank National Trust Company,
as Indenture Trustee for IndyMac Home Equity Mortgage Loan Asset-Backed Trust,
Series 2007-H1”, which assignment shall be in form and substance acceptable for
recording;

 

 

 

 

 

          (C) the original Mortgage, with evidence of recording thereon,
provided, that if the original Mortgage has been delivered for recording to the
appropriate public recording office of the jurisdiction in which the Mortgaged
Property is located but has not yet been returned to the Seller by such
recording office, the Seller shall deliver to the Indenture Trustee a certified
true copy of such original Mortgage so certified by the Seller, together with a
certificate of the Seller certifying that such original Mortgage has been so
delivered to such recording office; in all such instances, the Seller shall
deliver or cause to be

2

--------------------------------------------------------------------------------




 

 

 

 

 

delivered the original recorded Mortgage to the Indenture Trustee promptly upon
receipt of the original recorded Mortgage;

 

 

 

 

 

          (D) intervening assignments, if any, with evidence of recording
thereon, provided that if such intervening assignment has been delivered for
recording to the appropriate public recording office of the jurisdiction in
which the Mortgaged Property is located but has not yet been returned to the
Seller by such recording office, the Seller shall deliver to the Indenture
Trustee a certified true copy of such intervening assignment so certified by the
Seller, together with a certificate of the Seller certifying that such
intervening assignment has been so delivered to such recording office; in all
such instances, the Seller shall deliver or cause to be delivered the original
intervening assignment to the Indenture Trustee promptly upon receipt of the
original intervening assignment; and

 

 

 

 

 

          (E) originals of all assumption and modification agreements, if any,

provided, however, that as to any Mortgage Loan, if as evidenced by an Opinion
of Counsel delivered to and in form and substance satisfactory to the Indenture
Trustee, the Insurer and the Rating Agencies, (x) an optical image or other
representation of the related documents specified in clauses (ii)(C), (D) and
(E) above is enforceable in the relevant jurisdictions to the same extent as the
original of such document and (y) such optical image or other representation
does not impair the ability of an owner of such Mortgage Loan to transfer or
perfect its interest in such Mortgage Loan, such optical image or other
representation may be delivered as required in clause (ii) above.

          The Seller hereby confirms to the Purchaser that it has made the
appropriate entries in its general accounting records, to indicate clearly and
unambiguously that such Mortgage Loans have been sold to the Purchaser by the
Seller, then subsequently sold by the Purchaser to the Trust and constitute part
of the Trust in accordance with the terms of the Sale and Servicing Agreement.

          The Purchaser hereby acknowledges its acceptance of all right, title
and interest to the Mortgage Loans and other property, now existing and
hereafter created, conveyed to it pursuant to Section 2.01 above.

          The Seller acknowledges that the Indenture Trustee is required to
review the Mortgage Notes and the Related Documents pursuant to Section 2.01(g)
of the Sale and Servicing Agreement and if the Indenture Trustee finds any
document or documents not to have been properly executed, or to be missing or to
be defective in any material respect, the Indenture Trustee is required to
notify the Seller. If the Seller does not within the time period specified in
Section 2.02(b) of the Sale and Servicing Agreement correct or cure such
omission or document deficiency, the Seller shall either repurchase such
relevant Mortgage Loan directly from the Trust or substitute an Eligible
Substitute Mortgage Loan for such Mortgage Loan, in either case, within the time
frame and in the manner specified in Section 2.02(b) of the Sale and Servicing
Agreement.

3

--------------------------------------------------------------------------------



          The parties hereto expressly intend that the transaction set forth
herein be a sale by the Seller to the Purchaser of all the Seller’s right, title
and interest in and to the Mortgage Loans described above. It is, further, not
the parties’ intent that such conveyance be deemed a pledge of the Mortgage
Loans by the Seller to the Purchaser to secure a debt or other obligation of the
Seller. However, in the event that, notwithstanding the parties’ intent, the
transaction set forth herein is deemed not to be a sale, the Seller hereby
grants to the Purchaser a security interest in all of the Seller’s right, title
and interest in, to and under the Mortgage Loans, whether now existing or
hereafter created, to secure all of the Seller’s obligations hereunder; and this
Agreement shall constitute a security agreement under applicable law, including,
without limitation, Articles 8 and 9 of the Uniform Commercial Code in effect in
the applicable state. The Seller and the Purchaser shall, to the extent
consistent with this Agreement, take such actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the
Mortgage Loans, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the Sale and Servicing Agreement.

          Without limiting the generality of the foregoing, the Seller hereby
agrees to take such actions described in Section 2.01(a) of the Sale and
Servicing Agreement as are necessary to complete and file any UCC Financing
Statements and any continuation statements required to perfect and protect the
Purchaser’s interest in the Mortgage Loans.

          Section 2.03. Payment of Purchase Price for the Mortgage Loans. (a) In
consideration of the sale of the Mortgage Loans from the Seller to the Purchaser
on or before the Closing Date, the Purchaser agrees to pay to the Seller on the
Closing Date by transfer of immediately available funds, an amount equal to
$648,801,872.20. The Purchaser shall initially retain the Class B Certificates,
the Class L Certificates and the Class R Certificates and any value attributable
thereto shall be deemed a capital contribution by the Seller to the Purchaser.

          (b) Each Mortgage Note permits the related Mortgagor to make Draws
against its Mortgage Loan. Such Draws will create Additional Balances, which
Additional Balances the Seller shall sell to the Purchaser as of the Closing
Date, but which shall be actually transferred from the Seller to the Purchaser
and from the Purchaser to the Trust from time to time as such Draws are made. In
consideration of the sale of Additional Balances by the Seller to the Purchaser
from time to time, the Purchaser agrees to pay the Seller on the date any such
Additional Balance is delivered the purchase price for such Additional Balance,
which shall be an amount equal to the outstanding principal balance of such
Additional Balance. The Purchaser shall fund the purchase price of any
Additional Balance in cash, to the extent then available from (a) any Principal
Collections on the Mortgage Loans used by the Trust to purchase Additional
Balances from the Purchaser pursuant to Section 2.01(c) of the Sale and
Servicing Agreement, and (b) any amounts remitted to the Seller on behalf of the
Purchaser by the Indenture Trustee from the Reserve Account pursuant to Section
2.01(d) of the Sale and Servicing Agreement. If, on any day, the purchase price
of the Additional Balance transferred by the Seller to the Purchaser exceeds the
cash amount described in the preceding sentence, then simultaneously with such
sale to the Purchaser by the Seller of the Additional Balance, the Seller shall
be deemed to have made a capital contribution to the Purchaser in the amount of
such excess.

4

--------------------------------------------------------------------------------



          (c) The Seller, at its expense, shall within 90 days following its
delivery of the Mortgage Notes and the Related Documents submit to the
appropriate recording offices Assignments of Mortgage to the Indenture Trustee
on behalf of the Trust, which may be blanket assignments if permitted by
applicable law, for the Mortgage Loans, provided, however, in lieu of recording
any such Assignments of Mortgage, the Seller, at its expense, may provide to the
Indenture Trustee and the Insurer, an Opinion of Counsel in a form reasonably
acceptable to the Indenture Trustee and the Insurer, to the effect that
recordation of an Assignment of Mortgage in the state where the related
Mortgaged Property is located is not necessary to protect the interests of the
Indenture Trustee or the Noteholders in the related Mortgage. In the event that
any such Assignment of Mortgage is lost or returned unrecorded because of a
defect therein, the Seller, at its own expense, shall promptly prepare a
substitute Assignment of Mortgage or cure such defect, as the case may be, and
thereafter the Seller shall be required to submit each such Assignment of
Mortgage for recording. Any failure of the Seller to comply with this Section
shall result in the obligation of the Seller to repurchase or substitute an
Eligible Substitute Mortgage Loan for the related Mortgage Loan pursuant to the
provisions of the Sale and Servicing Agreement. Notwithstanding the foregoing,
the Assignments of Mortgage shall be submitted for recordation by the Indenture
Trustee, at the expense of the Seller, upon the occurrence of a Recordation
Event pursuant to Section 2.01(l) of the Sale and Servicing Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER; REMEDIES FOR BREACH

          Section 3.01. Seller Representations and Warranties Relating to the
Mortgage Loans. The Seller represents and warrants to the Purchaser that with
respect to the Mortgage Loans as of the Closing Date, each of the
representations and warranties contained in Section 2.04 of the Sale and
Servicing Agreement, with the same force and effect as if fully set forth
herein, are true and correct as of the Closing Date.

          With respect to the representations and warranties set forth in this
Section 3.01 that are made to the best of the Seller’s knowledge or as to which
the Seller has no knowledge, if it is discovered by the Seller, the Servicer,
the Purchaser, the Insurer or a Responsible Officer of the Indenture Trustee,
pursuant to the Sale and Servicing Agreement, that the substance of such
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of the related Mortgage Loan or the interests of the
Purchaser, the Trust, the Noteholders, the Certificateholders or the Insurer in
the related Mortgage Loan, then, notwithstanding the Seller’s lack of knowledge
with respect to the substance of such representation and warranty being
inaccurate at the time the representation or warranty was made, such inaccuracy
shall be deemed a breach of the applicable representation or warranty.

          With respect to any breach of a representation or warranty set forth
in this Section 3.01, the Seller shall cure, repurchase or substitute the
related Mortgage Loan in accordance with the Sale and Servicing Agreement.

          It is understood and agreed that the representations and warranties
set forth in this Section 3.01 shall survive delivery of the respective Mortgage
Files and the sale and assignment of the Mortgage Loans as contemplated hereby
and in the Sale and Servicing Agreement.

5

--------------------------------------------------------------------------------



          Section 3.02. Seller Representations and Warranties – General. The
Seller hereby represents and warrants to the Purchaser that as of the Closing
Date or as of such date specifically provided herein:

 

 

 

          (i) The Seller is a duly organized and validly existing federal
savings bank, in good standing under the laws of the United States and has the
power and authority to own its assets and to transact the business in which it
is currently engaged. The Seller is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the business transacted
by it or properties owned or leased by it requires such qualification and in
which the failure to so qualify would have a material adverse effect on (a) its
business, properties, assets or condition (financial or other), (b) the
performance of its obligations under this Agreement, (c) the value or
marketability of the Mortgage Loans, or (d) the ability to foreclose on the
related Mortgaged Properties;

 

 

 

          (ii) The Seller has the power and authority to make, execute, deliver
and perform its obligations under this Agreement and to consummate all of the
transactions contemplated under this Agreement, and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.
When executed and delivered, this Agreement will constitute its legal, valid and
binding obligation enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies;

 

 

 

          (iii) The Seller holds all necessary licenses, certificates and
permits from all governmental authorities necessary for conducting its business
as it is presently conducted. It is not required to obtain the consent of any
other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, except for such consents, licenses, approvals
or authorizations, or registrations or declarations, as the case may be, as
shall have been obtained or filed, prior to the Closing Date;

 

 

 

          (iv) The execution, delivery and performance of this Agreement by it
will not conflict with or result in a breach of, or constitute a default under,
any provision of any existing law or regulation or any order or decree of any
court applicable to the Seller or any of its properties or any provision of its
Charter or Bylaws, or constitute a material breach of, or result in the creation
or imposition of any lien, charge or encumbrance upon any of its properties
pursuant to, any mortgage, indenture, contract or other agreement to which it is
a party or by which it may be bound;

 

 

 

          (v) No certificate of an officer, statement furnished in writing or
report delivered pursuant to the terms hereof by the Seller contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the certificate, statement or report, as applicable, not misleading;

6

--------------------------------------------------------------------------------




 

 

 

          (vi) The transactions contemplated by this Agreement are in the
ordinary course of the Seller’s business;

 

 

 

          (vii) The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Mortgage Loans, nor is the Seller aware of any
pending insolvency;

 

 

 

          (viii) The Seller is not in violation of, and the execution and
delivery of this Agreement by it and its performance and compliance with the
terms of this Agreement will not constitute a violation with respect to, any
order or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction over the Seller, which
violation would materially and adversely affect the Seller’s condition
(financial or otherwise) or operations or any of the Seller’s properties or
materially and adversely affect the performance of any of its duties hereunder;

 

 

 

          (ix) There are no actions or proceedings against, or investigations of
the Seller pending or, to its knowledge, threatened, before any court,
administrative agency or other tribunal (a) that, if determined adversely, would
prohibit the Seller from entering into this Agreement or the Sale and Servicing
Agreement, (b) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (c) that, if determined adversely, would
prohibit or materially and adversely affect the Seller’s performance of any of
its respective obligations under, or the validity or enforceability of, this
Agreement or the Sale and Servicing Agreement;

 

 

 

          (x) The Seller represents and warrants that it did not sell the
Mortgage Loans to the Purchaser under this Agreement, with any intent to hinder,
delay or defraud any of its creditors; and the Seller will not be rendered
insolvent as a result of the sale of the Mortgage Loans to the Purchaser under
this Agreement;

 

 

 

          (xi) The Seller acquired title to the Mortgage Loans in good faith,
without notice of any adverse claim thereto;

 

 

 

          (xii) The transfer, assignment and conveyance of the Mortgage Notes
and the Mortgages by the Seller pursuant to this Agreement are not subject to
the bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction;

 

 

 

          (xiii) So long as the Notes and the Certificates remain outstanding,
this Agreement shall be treated as an official record of the Seller within the
meaning of Section 13(e) of the Federal Deposit Insurance Act (12 U.S.C. Section
1823(e));

 

 

 

          (xiv) It is the express intent of the Seller that the conveyance of
the Mortgage Loans by the Seller to the Purchaser as contemplated by this
Agreement be, and be treated for all purposes as, a sale by the Seller to the
Purchaser of the Mortgage Loans. However, in the event that, notwithstanding the
intent of the Seller, the Mortgage Loans or any part thereof are held to be
property of the Seller, then this Agreement creates a valid and continuing
security interest in the Mortgage Loans in favor of the Purchaser (or its
designee), which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Purchaser;

7

--------------------------------------------------------------------------------




 

 

 

          (xv) The Seller has caused or will have caused, within ten days of the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the related Mortgage Loans granted to the
Purchaser hereunder;

 

 

 

          (xvi) All financing statements filed or to be filed against the Seller
in favor of the Purchaser in connection herewith describing the Mortgage Loans
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Indenture Trustee;”

 

 

 

          (xvii) The Seller has taken all steps necessary to perfect its
security interest against the Mortgagors in the Mortgaged Properties securing
the related Mortgage Loans; and

 

 

 

          (xviii) The Seller has in its possession all original copies of
documents that constitute the Mortgage Notes. Such Mortgage Notes do not have
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Purchaser pursuant to this
Agreement and subsequently to the Indenture Trustee pursuant to the Sale and
Servicing Agreement.

ARTICLE IV
SELLER’S COVENANTS

          Section 4.01. Covenants of the Seller. The Seller hereby covenants
that except for the transfer hereunder, the Seller will not sell, pledge, assign
or transfer to any other Person, or grant, create, incur, assume or suffer to
exist any Lien on any Mortgage Loan, or any interest therein; the Seller will
notify the Purchaser, the Insurer and the Indenture Trustee of the existence of
any Lien on any Mortgage Loan immediately upon discovery thereof; and the Seller
will defend the right, title and interest of the Trust and the Indenture Trustee
in, to and under the Mortgage Loans, against all claims of third parties
claiming through or under the Seller; provided, however, that nothing in this
Section 4.01 shall prevent or be deemed to prohibit the Seller from suffering to
exist upon any of the Mortgage Loans any Liens for municipal or other local
taxes or other governmental charges if such taxes or governmental charges shall
not at the time be due and payable or if the Seller shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
shall have set aside on its books adequate reserves with respect thereto.

ARTICLE V
TERMINATION

          Section 5.01. Termination. The respective obligations and
responsibilities of the Seller and the Purchaser created hereby shall terminate
upon the termination of the Sale and Servicing Agreement pursuant to Article
VIII thereof.

8

--------------------------------------------------------------------------------



ARTICLE VI
MISCELLANEOUS PROVISIONS

          Section 6.01. Amendment. This Agreement may be amended from time to
time by the Seller and the Purchaser, with the consent of the Insurer (so long
as the Notes are Outstanding or any Reimbursement Amounts remain due and owing
to the Insurer and no Insurer Default has occurred and is continuing) (which
consent shall not be unreasonably withheld), by written agreement signed by the
Seller and the Purchaser, with the consent of the Insurer (which consent shall
not be unreasonably withheld).

          Section 6.02. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

          Section 6.03. Notices. All demands, notices and communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered at or mailed by overnight mail, certified mail or
registered mail, postage prepaid, addressed as follows:

 

 

 

 

 

(a)

 

if to the Seller:

 

 

 

 

 

 

 

IndyMac Bank, F.S.B.
3465 East Foothill Boulevard
Pasadena, California 91101
Attn: Secondary Marketing – Transaction Management

 

 

 

 

or such other address as may hereafter be furnished to the Purchaser in writing
by the Seller;

 

 

 

 

 

(b)

 

if to the Purchaser:

 

 

 

 

 

 

 

IndyMac ABS, Inc.
3465 East Foothill Boulevard
Pasadena, California 91101
Attn: Secondary Marketing – Transaction Management

 

 

 

 

or such other address as may hereafter be furnished to the Seller in writing by
the Purchaser; and

 

 

(c)

 

if to the Insurer: at the address designated in the Insurance and Indemnity
Agreement.

9

--------------------------------------------------------------------------------



          Section 6.04. Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held
invalid for any reason whatsoever, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.

          Section 6.05. Counterparts. This Agreement may be executed in one or
more counterparts and by the different parties hereto on separate counterparts,
each of which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.

          Section 6.06. Further Agreements. The Purchaser and the Seller each
agree to execute and deliver to the other such additional documents, instruments
or agreements as may be necessary or reasonable and appropriate to effectuate
the purposes of this Agreement or in connection with the issuance of any
Certificates or Notes secured by the Mortgage Loans.

          Section 6.07. Intention of the Parties. It is the intention of the
parties that the Purchaser is purchasing, and the Seller is selling, the
Mortgage Loans rather than pledging the Mortgage Loans to secure a loan by the
Purchaser to the Seller. It is further the intention of the parties that the
conveyance set forth in Section 2.01 is a true sale and/or true contribution by
the Seller to the Purchaser that is absolute and irrevocable and that provides
the Purchaser with the full benefits of ownership of the Mortgage Loans.
Accordingly, the parties hereto each intend to treat the transaction for
accounting purposes as a sale by the Seller, and a purchase by the Purchaser, of
the Mortgage Loans. The Purchaser, or its designees, will have the right to
review the Mortgage Loans and the related Mortgage Files to determine the
characteristics of the Mortgage Loans which will affect the Federal income tax
consequences of owning the Mortgage Loans and the Seller will cooperate with all
reasonable requests made by the Purchaser in the course of such review. The
Insurer shall be an intended third party beneficiary hereunder.

          Section 6.08. Successors and Assigns: Assignment of Agreement. This
Agreement shall bind and inure to the benefit of and be enforceable by the
Seller, the Purchaser, the Insurer and the Indenture Trustee. The Indenture
Trustee shall be an express third-party beneficiary to Section 2.04. The
obligations of the Seller under this Agreement cannot be assigned or delegated
to a third party without the consent of the Purchaser and the Insurer, which
consent shall be at the Purchaser’s and the Insurer’s reasonable discretion,
except that the Purchaser acknowledges and agrees that the Seller may with the
consent of the Insurer assign its obligations hereunder to any Person into which
the Seller is merged or any corporation resulting from any merger, conversion or
consolidation to which the Seller is a party or any Person succeeding to the
business of the Seller. The parties hereto acknowledge that the Purchaser is
acquiring the Mortgage Loans for the purpose of contributing them to a trust
that will issue a series of notes and certificates representing interests in
such Mortgage Loans. As an inducement to the Purchaser to purchase the Mortgage
Loans, the Seller acknowledges and consents to the assignment by the Purchaser
to the Indenture Trustee of all of the Purchaser’s rights against the Seller
pursuant to this Agreement insofar as such rights relate to Mortgage Loans
transferred to such Indenture Trustee and to the enforcement or exercise of any
right or remedy against the Seller pursuant to this Agreement by the Indenture
Trustee under the Sale and Servicing

10

--------------------------------------------------------------------------------



Agreement. Such enforcement of a right or remedy by the Indenture Trustee shall
have the same force and effect as if the right or remedy had been enforced or
exercised by the Purchaser directly.

          Section 6.09. Survival. The representations and warranties set forth
in Sections 3.01 and 3.02 hereof shall survive the purchase of the Mortgage
Loans hereunder.

[signature pages follow]

11

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Seller and the Purchaser have caused their
names to be signed to this Mortgage Loan Purchase Agreement by their respective
officers thereunto duly authorized as of the day and year first above written.

 

 

 

 

INDYMAC ABS, INC.,

 

as Purchaser

 

 

 

By: /s/ Jill Jacobson

 

 

--------------------------------------------------------------------------------

 

Name: Jill Jacobson

 

Title:   Vice President

 

 

 

INDYMAC BANK, F.S.B.,

 

as Seller

 

 

 

By: /s/ Andrew Sciandra

 

 

--------------------------------------------------------------------------------

 

Name: Andrew Sciandra

 

Title:   Senior Vice President


 

 

 

 

S-1

IndyMac Home Equity Mortgage Loan

 

 

Asset-Backed Trust, Series 2007-H1

 

 

Mortgage Loan Purchase Agreement

 

 

between IndyMac Bank and IndyMac ABS


--------------------------------------------------------------------------------




 

 

 

STATE OF CALIFORNIA

)

 

 

)

ss.:

COUNTY OF LOS ANGELES

)

 

          On the 21st day of March, 2007, before me, a Notary Public in and for
said State, personally appeared Jill Jacobson, known to me to be a Vice
President of IndyMac ABS, Inc., the corporation that executed the within
instrument, and also known to me to be the person who executed such instrument
on behalf of such corporation, and acknowledged to me that such corporation
executed the within instrument.

          IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year in this certificate first above written.

 

 

 

/s/ Evan Fitzsimon

 

--------------------------------------------------------------------------------

 

Notary Public


 

 

 

 

N-1

IndyMac Home Equity Mortgage Loan

 

 

Asset-Backed Trust, Series 2007-H1

 

 

Mortgage Loan Purchase Agreement

 

 

between IndyMac Bank and IndyMac ABS


--------------------------------------------------------------------------------




 

 

 

STATE OF CALIFORNIA

)

 

 

)

ss.:

COUNTY OF LOS ANGELES

)

 

          On the 21st day of March, 2007, before me, a Notary Public in and for
said State, personally appeared Andrew Sciandra, known to me to be a Senior Vice
President of IndyMac Bank, F.S.B., the federal savings bank that executed the
within instrument, and also known to me to be the person who executed such
instrument on behalf of such federal savings bank, and acknowledged to me that
such federal savings bank executed the within instrument.

          IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year in this certificate first above written.

 

 

 

/s/ Evan Fitzsimon

 

--------------------------------------------------------------------------------

 

Notary Public


 

 

 

 

N-2

IndyMac Home Equity Mortgage Loan

 

 

Asset-Backed Trust, Series 2007-H1

 

 

Mortgage Loan Purchase Agreement

 

 

between IndyMac Bank and IndyMac ABS


--------------------------------------------------------------------------------



SCHEDULE I

MORTGAGE LOAN SCHEDULE

[ON FILE WITH INDENTURE TRUSTEE]

I-1

--------------------------------------------------------------------------------